DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/22 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 4, 5 and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stieber et al (US 20140187134 A1) in view of Kurosawa (JP 2012059006 A) and further in view of Rasmussen (US 2019/0130690 A1).

Regarding Claim 1, Stieber teaches a coin handling apparatus (10), as illustrated in figures 1-3, comprising: an arcuate coin track (23, 63) configured to move a coin;
a transport unit (12, 21) comprising a transport disk, i.e., coin moving member (21) that rotates about a shaft (559) as mentioned at paragraph 45 and as illustrated at figure 11, the transport disk (21, 71) rotating with pressing an upper surface of the coin by a lower surface of the transport disk (21, 71) so as to move the coin in a single layer and a single file along the coin track (23), as illustrated in figures 1-3 and as mentioned at paragraphs 12-16 and 23-26;
a sorting unit, i.e, lower plate (12), comprising a plurality of openings (15-20 and 31) provided in the coin track (23), and configured to sort the coin by making the coin moving along the coin track fall into any of the openings (15-20 and 31); a fall detector, i.e., coin sensors/detectors at openings (15-20),  configured to detect the opening into which the coin has fallen, as mentioned at paragraph 24; a motor (60, 560),  noting that the term “machine” associated with reference to “dc drive motor” (60) at paragraph 27, for example, is considered to be interchangeable with the term “motor”, as mentioned at paragraph 45, for example, configured to allow the transport disk (21, 71) to rotate, as mentioned at paragraph 45; 
a display/output unit, i.e. LCD (122), as mentioned at paragraph 46, which is interfaced with both a controller/cpu (120) via interface (123), as illustrated at figure 12, noting that the display is capable of displaying receiving and displaying data/information, and
a controller (110, 120, 124), as illustrated in figure 12, configured to stop the motor upon determining an occurrence of a transport error, i.e, “emergency stops” as mentioned at paragraph 45, second to last sentence, i.e., “[t]he brake 565 is used for stops when a predetermined coin count has been reached and for emergency stops”, of the coin in the coin track (23, 63),
and an output unit (STA 1-STA 9), as illustrated in figure 12, and as mentioned at paragraph 46, configured to output information on the opening (15-20), as illustrated in figure 1, into which the coin (14) has fallen and the denomination of the coin (14) that has fallen into the opening (15-20) in response to a signal from the controller, as mentioned at paragraph 46, which states as follows.
[0046] Referring to FIG. 12, the machine controller CPU 120 has nine I/O ports (STA 1-STA 9) for sending output signals to the light emitting diodes and receiving signals from the optical detectors for the six sorting openings 15-20. The main controller CPU 120 thereby detects when coins fall through each sorting opening 15-20 and can maintain a count of these coins for totalizing purposes. By "totalizing" is meant the counting of coin quantities and monetary value for purposes of informing a user through a display, such as a graphic, liquid crystal display (LCD) 122, which is interfaced with a keyboard through interface 123 to the main controller CPU 120. 
Emphasis provided.
Note that Stieber teaches at paragraph 16, “as coins drop through the sorting openings, the coins may be sensed by optical sensors in the form of light emitting diodes (LEDs) 15a, 16a, 17a, 18a, 19a and 20a (not shown) and optical detectors 15b, 16b, 17b, 18b, 19b and 20b (not shown) in the form of phototransisters, one emitter and detector per aperture.”  The optical sensors direct a beam of light across each of apertures (15, 16, 17, 18, 19 and 20) to detect coins individually as they fall through each aperture.
Concerning the denomination of the coin, note that Stieber teaches at paragraphs 23 and 44-46 state as follows.
[0023] Referring now to FIG. 2, an alternative coin handling machine 60 has a dual disk architecture similar to that described above, but may be configured to include a second coin sensing configuration. The machine 60 may be provided in two embodiments, one with sorting openings like the openings 15-20, described above with reference to FIG. 1 and another with only a single coin collection opening similar to the largest sorting opening 20, also shown in FIG. 1. Coins of all denominations are collected through this opening after passing a coin sensor In the embodiment in which the coin sensor assembly 67 senses the identity of the coin, the sensors, optical sensors and optical detectors at each opening are not required, with a resulting savings in cost. In single-opening embodiment, the coins are directed to coin bins of a type in which one bin is filled with mixed denominations and then a second bin is filled with mixed denominations that have been counted and valued using the coin sensor assembly 67 of the present invention to identify each coin. 

[0044] Referring again to FIG. 8, where coin discriminator/offsort controller module 110 accepts a coin 14, coin discriminator/offsort controller module 110 may further be configured to determine, based on the data from the coin sorting station 41, the number of encoder pulses that will be required for the coin 14 to complete travel along the coin sorting path 23 to the appropriate sorting opening 15-20, such that the coin 14 should be in the correct bag. Coin discriminator/offsort controller module 110 may be configured to include coin position buffers for each sorting opening 15-20 to allow position monitoring for multiple coins on coin sorting path 23 at the same time. 
[0045] FIG. 11 shows a DC electric motor 560 for driving the two moving disks in the coin sorter 10. The motor 560 is connected through a belt 561 to a rotatable transfer shaft 559 with one pulley 562 being driven by belt 561 and a second pulley 563 for transferring power to a second belt 564 directly driving coin moving member 21 and the driving member 11 in the queuing portion of the machine 10. An electromechanical brake 565 is mounted to the shaft of the drive disk. The brake 565 is used for stops when a predetermined coin count has been reached and for emergency stops. The data from the optical imaging sensor is used for purposes of counting coins to reach the predetermined coin counts, known as bag stop limits.

[0046] Referring to FIG. 12, the machine controller CPU 120 has nine I/O ports (STA 1-STA 9) for sending output signals to the light emitting diodes and receiving signals from the optical detectors for the six sorting openings 15-20. The main controller CPU 120 thereby detects when coins fall through each sorting opening 15-20 and can maintain a count of these coins for totalizing purposes. By "totalizing" is meant the counting for purposes of informing a user through a display, such as a graphic, liquid crystal display (LCD) 122, which is interfaced with a keyboard through interface 123 to the main controller CPU 120. 

Emphasis provided.
Therefore Stieber teaches that the denomination data is also connected to the counting and detection of each particular coin falling through the apertures (15-20).  
Regarding Claim 1, Stieber does not expressly teach a controller configured to stop the motor upon determining an occurrence of a transport error of the coin in the coin track, and identify, out of the openings, the opening into which the coin has fallen in a period from the stop of the motor to the end of recovery from the transport error based on a detection result of the fall detector, and   
display(ing)/output error information on the display so as to clarify the identified openings out of the openings.
Regarding Claim 1, Stieber does not expressly teach, but Kurosawa teaches 
a controller (110, 120, 124), as illustrated in figure 12, configured to stop the motor upon determining an occurrence of a transport error of the coin in the coin track and identify, out of the openings, the opening into which the coin has fallen in a period from the stop of the motor to the end of recovery from the transport error and a denomination of the coin based on a detection result of the fall detector.  
[0026]
Therefore, it can be distinguished whether the aforementioned coin fell to the aforementioned coin selection hole only from the length of time to face the aforementioned coin selection hole of the aforementioned coin which the aforementioned coin detecting signal shows, and the number in which the aforementioned coin fell can be calculated. If it puts in another way, fall of the aforementioned coin can be directly distinguished from the aforementioned coin detecting signal. This means that the time lag (namely, time lag) to distinction of fall is small, after the aforementioned coin falls to the aforementioned coin selection hole. That is, fall of the aforementioned coin can be distinguished immediately after fall of the aforementioned coin. Therefore, also when an abnormal stop is carried out, it can be distinguished whether the coin under conveyance fell to the coin selection hole. Since fall of coin can be distinguished immediately after fall of coin, when it becomes a specified number, it can stop automatically immediately after calculating a specified number, for example. As a result, while it can stop before the following coin arrives at a coin selection hole, even if there is overrun, and the reliability of enumerated data improves, a fast operation becomes possible also when carrying out specified number calculation of the coin of a predetermined denomination.

	As further background, it is noted that Kurosawa teaches coin detection sensors (292, 294, 296, 298) as mentioned at paragraphs 74-80 and as illustrated at figures 6 and 7.
Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a coin detection control algorithm for detecting the coin hole the coin arrived at during an error situation such as an overrun, i.e. configured to stop the motor upon determining an occurrence of a transport error of the coin in the coin track, identify, out of the openings, the opening into which the coin has fallen in a period from the stop of the motor to the end of recovery from the transport error based on a detection result of the fall detector, as taught by Kurosawa, in Stieber’s coin handling apparatus, for the purpose of increasing the accuracy of error detection, prevention and rectification.
Regarding Claim 1, since Kurosawa teaches detecting the specific opening into which a coin falls through in error and sending that data to a controller in order to cause the disk to be stopped, and Stieber teaches a display that displays information and data and which is connected to the controller/cpu (122), it would have been obvious to one of ordinary skill in the art to have display(ed)/output information on the display/output so as to clarify the identified openings out of the openings, i.e., to have displayed information such as which opening the coin was detected as falling through, for the purpose of informing a user the exact nature of a coin detecting and feeding error so that corrective action may be taken to remove coins from the bin into which they were erroneously fed.  

Therefore, regarding Claim 1, it would have been obvious to have used Stieber’s display, to inform a user that a coin was detected to have erroneously fallen into an opening and which specific opening, as taught by Kurosawa, since both Stieber’s and Kurosawa's devices have predictable structure and function and one of ordinary skill in the art would have recognized the efficacy and synergy of the combination based upon the references' teachings as well as common sense, logic and reason.


identify(ing) the coin left on the coin track in the period from the stop of the motor to the end of the recovery from the transport error; and  
an output unit configured to output information on the coin left on the coin track.

Regarding Claim 1, Steiber does not expressly teach, but Rasmussen teaches identify(ing) the coin left on the coin track in the period from the stop of the motor to the end of the recovery from the transport error; and  
an output unit configured to output information on the coins left on the coin track, as mentioned at paragraph 193, reproduced as follows.

[0193] With the shortened exit slots 361-366 contributing to minimal (near zero) pad slippage, a coin's location on the pad may be accurately tracked from a sync sensor 1230 or trigger sensor 336 through the exit from the disc 312 and off of the pad 118 surface. According to some embodiments, the sync sensor 1230 is used to re-sync the exact timing when a coin passes sync sensor 1230 to compensate for any delay, due to slipping, dragging, or stalling of the coin passing through the re-gauging area 350 and/or reject region 340. A signal or data from sync sensor 1230 (as in the case for other sync and/or trigger sensors 410a, 410b, 236, 336) is coupled to the controller 180 so the controller can precisely track the position of coins as they move under the sorting head. Each accepted coin that has been re-gauged by re-gauging wall 352 will be a known coin (as determined by the discrimination sensor 334) within the current coin set the sorting head 312 is configured to sort and at a known location on the coin pad (based on the sync sensor 1230 and an encoder 184). Accordingly, in some embodiments, all coins can be tracked throughout their travel along their exit path. This tracking is used to ensure the delivery of an exact quantity of coins to respective coin containers or receptacles. Once a limit coin has been exited, and as long as no additional limit denomination coins are imminent, a current batch may be processed to its end. A limit coin is a coin of a particular denomination that is or will be the last coin of the corresponding denomination that is to be delivered to a particular coin receptacle. For example, where 1000 dimes constitute a full bag of dimes, the limit dime coin is the 1000.sup.th dime detected to be delivered to a particular coin bag that is receiving dimes. If limit of another denomination coin is 312 from the appropriate exit slot 361-366, the controller 180 can set a corresponding full coin receptacle flag or “Container Limit” flag in memory 188. Before or after the processing of the batch has ended, any “Container Limit” flags can cause the controller 180 to generate one or more message signals to be sent to the operator interface 182 to cause the display or indication of an appropriate message or error condition (e.g., “250 container full”) so an operator will know that one or more containers have reached their limit and the operator may exchange any full container with an empty replacement container.

Emphasis provided.
Thus, Rasmussen teaches that all coins are precisely and accurately tracked and identified as to their position along the transport path which is “under the sorting head” and teaches that error messages are generated and displayed on operator interface (182) in order to notify the operator of such an error condition.
Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided identify(ing) the coin left on the coin track in the period from the stop of the motor to the end of the recovery from the transport error; and an output unit configured to output information on the coins left on the coin track, as taught by Rasmussen, in Blake’s coin handling apparatus for the purpose of notifying the operator of the location of coins during an error condition, since one of ordinary skill would have recognized the utility of providing the location data of all of the coins still located on the track after stopping the rotating disk due to a transport error, so that the operator could locate and account for all of the coins left in the batch that are still on the coin track.  It is further obvious to provide this location data information on such coins to the operator interface because 
Regarding Claim 2, Stieber teaches wherein the transport disk (21, 71) is arranged to face the coin track (23, 63) so as to sandwich the coin between the lower surface of the transport disk (21, 71) and the coin track (23, 63) when the transport disk (21, 71) moves the coin, and the lower surface of the transport disk (21, 71) during the recovery from the transport error is at a position further away from the coin track (23, 63) than a position at which the transport disk (23, 63) moves the coin, as illustrated at figure 4, for example, noting that when the coin is in between the disk (21, 71) and the track (23, 63), the disk is necessarily lifted up by the pressure and force imparted by the coin located between these two elements.
Regarding Claim 4, Stieber teaches further comprising:
a rotational angle detector, i.e., encoder (130) as illustrated in figure 13 and as mentioned at paragraph 49, configured to detect an angle of rotation of the transport disk (21, 71).
Regarding Claim 5, Stieber teaches further comprising:
a recognition unit configured to recognize the coin; and
a rotational angle detector (130) configured to detect an angle of rotation of the transport disk, wherein the sorting unit comprises a driving sorting unit, i.e., which is arranged downstream of the recognition unit (95, 110) in a direction of movement of the coin, and is configured to selectively drop the coin into an associated one of the openings (15-20, 31) based on a recognition result and the angle of rotation of the transport disk, as mentioned at paragraph 34 and 45, and
the controller (110, 120, 124) identifies, based on a detection result of the fall detector and a detection result of the rotational angle detector (130), a position of the coin, as taught by Stieber, in the period from the stop of the motor to the end of the recovery from the transport error, the coin having already passed through the recognition unit when the transport error occurred, as taught by Kurosawa.
Regarding Claim 7, Stieber teaches, wherein
the display (122) displays a position of the coin remaining on the coin track, as taught by Kurosawa.
Regarding Claim 8, Stieber teaches wherein
the output unit (122) outputs the opening into which the coin has fallen, and information based on the recognition result for identifying the coin that has fallen into the opening, as taught by Kurosawa.
Regarding Claim 9, see the rejection of Claim 1, above, noting again that Kurosawa at paragraph 26 of the English translation teaches detecting the specific opening into which a coin falls through in error and sending that data to a controller in 
Regarding Claim 10, Stieber teaches further comprising:
a feeding unit, i.e., queuing disk (11), as mentioned at paragraph 11 and as illustrated in figure 1, comprising a rotating plate that rotates about a shaft, and configured to separately feed the coins on the rotating plate to the coin track (23, 63) by rotation of the rotating plate (11);
a belt (561), as mentioned at paragraph 45 and as illustrated at figure 11, wound around a first pulley that is allowed to rotate by the motor (560) and the shaft (559) of the transport disk (21, 71), and configured to transfer a rotary force of the motor (560) to the transport disk (21, 71); and a second pulley attached to the rotating plate, and arranged to be in contact with a back surface of the belt between the first pulley and the shaft of the transport disk, so that the rotating plate rotates in a direction opposite to a direction of rotation of the transport disk while the belt is running, as is typical for such double disk sorters as Stieber’s, as mentioned at paragraphs 3-12, for example.
Regarding Claim 11, Stieber teaches further comprising:
a rotational speed detector, i.e., encoder (130), configured to detect a rotational speed of the rotating plate, wherein the controller (110, 120, 124) compares a detection result of the rotational angle detector and a detection result of the rotational speed detector to determine whether a feeding error has occurred in the feeding unit, as mentioned at paragraphs 8, 9, 33 and 34, for example.
Regarding Claim 12, Stieber teaches wherein
the controller (110, 120, 124)  stops the motor and reverses the direction of rotation of the motor to allow the rotating plate to rotate in a direction opposite to a feeding direction of the coin upon determining that the feeding error has occurred, and then resumes driving the motor to allow the rotating plate to rotate in the feeding direction of the coin.  Note also that official notice is taken that it is obvious to reverse the motor as an obvious alternative to electromechanical braking via reversing the poles of the motor.   
Regarding Claim 13, Stieber teaches, wherein, the controller (110, 120, 124) reverses the direction of rotation of the motor so that the transport disk rotates in the opposite direction at an angle of rotation of 10 degrees or less, when the controller rotates the rotating plate in the opposite direction, noting that the rotation of 10 degrees or less is a matter of design choice based upon the engineering principles and properties of the materials involved that are balanced accordingly.  See also paragraph 45, mentioning the electromechanical brake (565).  Note also that official notice is taken that it is obvious to reverse the motor as an obvious alternative to electromechanical braking via reversing the poles of the motor.     
wherein the rotational angle detector (130) is an encoder provided for the shaft (559) of the transport disk and configured to output a signal to the controller (110, 120, 124) in accordance with the rotation of the transport disk.
Regarding Claim 15, Stieber teaches wherein the rotational speed detector (130) detects that a projection provided for the rotating plate revolves in accordance with the rotation of the rotating plate.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 5 and 7-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Blake ‘890 is cited as another example of a coin handling device with arcuate coin track, as shown in figure 2, which mentions at paragraph 29, last sentence that 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

February 12, 2022